Smith, J.
This was a bill in chancery praying for an injunction to restrain the collection of a judgment at law, and for a decree to order a new trial of the issues joined by the parties.
The bill alleges that the suit at law was an action of assumpsit for work and labor, commenced by Comstock against Lotz in his lifetime, and that the former obtained a judgment for 600 dollars.
It is charged that on the trial the Court improperly refused to permit certain evidence offered by Lotz to prove the value of the work sued for, to be given to the jury for that purpose; that Comstock was permitted to give evidence which should have been rejected; that the jury disregarded certain evidence of payment offered by Lotz, and rendered the judgment in favor of Comstock, though nothing was due him; and that the Court refused a new trial.
It is also alleged that bills of exception were taken to all these proceedings, and an appeal granted to this Court, where the judgment was affirmed.
A demurrer to the bill was correctly sustained. No grounds whatever are shown for relief in equity.
Per Curiam.
The decree is affirmed with costs.